 

Exhibit 10.3

 

WARRANT

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE OFFERED FOR
SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED UNLESS
(I) A REGISTRATION STATEMENT COVERING SUCH SHARES IS EFFECTIVE UNDER THE ACT AND
IS QUALIFIED UNDER APPLICABLE STATE AND FOREIGN LAW OR (II) THE TRANSACTION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT
AND THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW AND,
IF THE COMPANY REQUESTS, AN OPINION SATISFACTORY TO THE COMPANY TO SUCH EFFECT
HAS BEEN RENDERED BY COUNSEL.

 

Warrant Certificate No.:

 

Original Issue Date: May 29, 2015

 

FOR VALUE RECEIVED, ALLIQUA BIOMEDICAL, INC., a Delaware corporation (the
“Company”), hereby certifies that PERCEPTIVE CREDIT OPPORTUNITIES FUND, LP (the
“Initial Holder”) is entitled to purchase from the Company 750,000 duly
authorized, validly issued, fully paid and nonassessable shares of Common Stock
at a purchase price per share of $5.5138 (subject to adjustment as provided
herein, the “Exercise Price”), all subject to the terms, conditions and
adjustments set forth below. Certain capitalized terms used herein are defined
in Section 1 hereof.

 

This Warrant has been issued pursuant to the terms of, and as a condition
precedent to the making of the Loan under, the Credit Agreement and Guaranty,
dated as of May 29, 2015 (the “Credit Agreement”), among the Company, Perceptive
Credit Opportunities Fund, LP and the guarantors parties thereto.

 

Section 1.          Definitions. As used herein, capitalized terms have the
meanings set forth below.

 

(a)       Certain Terms. The following terms will have the following meanings
when used herein:

 

“Aggregate Exercise Price” means an amount equal to the product of (i) the
number of Warrant Shares in respect of which the Warrant is then being exercised
pursuant to Section 3 hereof, multiplied by (ii) the Exercise Price in effect as
of the Exercise Date in accordance with the terms hereof.

 

 

 

 

“Board” means the board of directors (or equivalent) of the Company.

 

“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in New York City are authorized or obligated by law
or executive order to close.

 

“Cash Payment” has the meaning set forth in Section 3(b)(i).

 

“Choice Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated May 5, 2014, by and among the Company, ALQA Merger Sub, Inc., and Choice
Therapeutics, Inc.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company, and any capital stock into which such Common Stock shall have been
converted, exchanged or reclassified following the date hereof.

 

“Common Stock Deemed Outstanding” means, at any given time, the sum of (i) the
number of shares of Common Stock actually outstanding at such time, plus (ii)
the number of shares of Common Stock issuable upon exercise of Options actually
outstanding at such time, plus (iii) the number of shares of Common Stock
issuable upon conversion or exchange of Convertible Securities actually
outstanding at such time (treating as actually outstanding any Convertible
Securities issuable upon exercise of Options actually outstanding at such time),
in each case, regardless of whether the Options or Convertible Securities are
actually exercisable at such time.

 

“Company” has the meaning set forth in the preamble.

 

“Convertible Securities” means any securities (directly or indirectly)
convertible into or exchangeable for Common Stock, but excluding Options.

 

“Credit Agreement” has the meaning set forth in the preamble.

 

“Demand Registration” has the meaning set forth in the Registration Rights
Addendum.

 

2

 

 

“Excluded Issuances” means any issuance or sale (or deemed issuance or sale in
accordance with Section 4(d)) by the Company after the Original Issue Date of:
(i) shares of Common Stock issued upon the exercise of the Warrant; (ii) shares
of Common Stock (as such number of shares is equitably adjusted for subsequent
stock splits, stock combinations, stock dividends and recapitalizations) issued
directly or upon the exercise of Options to employees, officers or directors of
the Company pursuant to any stock or option plan duly adopted for such purpose,
by a majority of the Board and the affirmative vote of the requisite number of
the Company’s stockholders (subject to adjustment for reverse and forward stock
splits and similar transactions); (iii) shares of Common Stock issuable upon
exercise, conversion or exchange of Options or Convertible Securities issued and
outstanding on February 2, 2015, provided that such Options or Convertible
Securities have not been amended since the date of this Warrant to increase the
number of shares of Common Stock or to decrease the exercise price, exchange
price or conversion price of such securities; (iv) securities issued pursuant to
the Merger Agreement or the Choice Acquisition Agreement; and (v) other shares
of Common Stock to the extent (but only to the extent) that (x) such issuance or
sale occurred on or before December 31, 2015, and (y) the proceeds of such sale
or issuance, when taken together with all other such issuances and sales
pursuant to this clause (v), do not result in gross selling proceeds to the
Company in excess of $25,000,000.

 

“Exercise Date” means, for any given exercise of the Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00 p.m., Eastern Standard Time, on a Business Day,
including, without limitation, the receipt by the Company of the Exercise
Agreement, the Warrant and the Aggregate Exercise Price.

 

“Exercise Agreement” has the meaning set forth in Section 3(a)(i).

 

“Exercise Period” has the meaning set forth in Section 2.

 

“Exercise Price” has the meaning set forth in the preamble.

 

“Fair Market Value” means, for any date, the price determined by the first of
the following clauses that applies: (i) if the Common Stock is then listed or
quoted on a Trading Market, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Trading Market
on which the Common Stock is then listed or quoted as reported by Bloomberg L.P.
or a similar quotation system or association for such day (based on a Trading
Day from 9:30 a.m. (New York City time) to 4:00 p.m. (New York City time)) or
(ii) in all other cases, the fair market value of a share of Common Stock as
determined by an independent appraiser selected jointly by the Initial Holder
and the Company.

 

“Holder” has the meaning provided in the Registration Rights Addendum.

 

“Initial Holder” has the meaning set forth in the preamble.

 

“Options” means any warrants or other rights or options to subscribe for or
purchase Common Stock or Convertible Securities.

 

3

 

 

“Original Issue Date” means the date set forth as such in the preamble hereto,
which date shall be on or prior to the date the Loan is made under the Credit
Agreement.

 

“Piggyback Registration” has the meaning set forth in the Registration Rights
Addendum.

 

“Purchase Rights” has the meaning set forth in Section 5.

 

“Registration Rights” has the meaning set forth in Section 6.

 

“Registration Rights Addendum” has the meaning set forth in Section 6.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or any
over-the-counter market operated by OTC Markets Group Inc. (or any successors to
any of the foregoing).

 

“Warrant” means this warrant to purchase shares of Common Stock.

 

“Warrant Register” has the meaning set forth in Section 12.

 

“Warrant Shares” means the shares of Common Stock or other capital stock of the
Company then purchasable upon exercise of this Warrant in accordance with the
terms hereof.

 

(b)       Credit Agreement Terms. Unless otherwise defined, capitalized terms
used herein will have the meanings ascribed thereto in the Credit Agreement.

 

Section 2.          Term of Warrant. Subject to the terms and conditions hereof,
at any time or from time to time after the date hereof and prior to 5:00 p.m.,
Eastern Standard Time, on the fifth anniversary of the Original Issue Date or,
if such day is not a Business Day, on the next preceding Business Day (the
“Exercise Period”), the Holder of this Warrant may exercise this Warrant for all
or any part of the Warrant Shares purchasable hereunder (subject to adjustment
as provided herein).

 

Section 3.          Exercise of Warrant.

 

(a)          Exercise Procedure. This Warrant may be exercised from time to time
on any Business Day during the Exercise Period, for all or any part of the
unexercised Warrant Shares, upon:

 

(i)        surrender of this Warrant, subject to Section 3(e) to the Company at
its then principal executive offices (or an indemnification undertaking with
respect to this Warrant in the case of its loss, theft or destruction), together
with an Exercise Agreement in the form attached hereto as Exhibit A (each, an
“Exercise Agreement”), duly completed (including specifying the number of
Warrant Shares to be purchased) and executed; and

 

4

 

 

(ii)       payment to the Company of the Aggregate Exercise Price in accordance
with Section 3(b).

 

(b)          Payment of the Aggregate Exercise Price. Payment of the Aggregate
Exercise Price shall be made, at the option of the Holder as expressed in the
Exercise Agreement, by the following methods:

 

(i)        by delivery to the Company of a certified or official bank check
payable to the order of the Company or by wire transfer of immediately available
funds to an account designated in writing by the Company, in either case in the
amount of such Aggregate Exercise Price (collectively, a “Cash Payment”);

 

(ii)       by instructing the Company to withhold a number of Warrant Shares
then issuable upon exercise of this Warrant with an aggregate Fair Market Value
as of the Exercise Date equal to such Aggregate Exercise Price; or

 

(iii)      any combination of the foregoing;

 

provided that, any term or provision of this Section (b) to the contrary
notwithstanding, with respect to any exercise of this Warrant, not less than
one-half (1/2) of the Aggregate Exercise Price payable as a result of such
exercise shall be in the form of a Cash Payment. In the event of any withholding
of Warrant Shares pursuant to clause (ii) or (iii) above where the number of
shares whose value is equal to the Aggregate Exercise Price is not a whole
number, the number of shares withheld by the Company shall be rounded up to the
nearest whole share and the Company shall make a cash payment to the Holder (by
delivery of a certified or official bank check or by wire transfer of
immediately available funds) based on the incremental fraction of a share being
so withheld by the Company in an amount equal to the product of (x) such
incremental fraction of a share being so withheld multiplied by (y) the Fair
Market Value per Warrant Share as of the Exercise Date.

 

(c)          Delivery of Stock Certificates. Upon receipt by the Company of the
Exercise Agreement and payment of the Aggregate Exercise Price (in accordance
with Section 3(a) hereof), the Company shall, as promptly as practicable, and in
any event within five (5) Business Days thereafter, execute (or cause to be
executed) and deliver (or cause to be delivered) to the Holder a certificate or
certificates representing the Warrant Shares issuable upon such exercise,
together with cash in lieu of any fraction of a share, as provided in Section
3(d) hereof. The stock certificate or certificates so delivered shall be, to the
extent possible, in such denomination or denominations as the exercising Holder
shall reasonably request in the Exercise Agreement and shall be registered in
the name of the Holder or, subject to compliance with Section 7 below, such
other Person’s name as shall be designated in the Exercise Agreement. This
Warrant shall be deemed to have been exercised and such certificate or
certificates of Warrant Shares shall be deemed to have been issued, and the
Holder or any other Person so designated to be named therein shall be deemed to
have become a holder of record of such Warrant Shares for all purposes, as of
the Exercise Date.

 

5

 

 

(d)          Fractional Shares. The Company shall not be required to issue a
fractional Warrant Share upon exercise of any Warrant. As to any fraction of a
Warrant Share that the Holder would otherwise be entitled to purchase upon such
exercise, the Company shall pay to such Holder an amount in cash (by delivery of
a certified or official bank check or by wire transfer of immediately available
funds) equal to the product of (i) such fraction multiplied by (ii) the volume
weighted average price of the Common Stock on the Exercise Date as reported by
Bloomberg L.P.

 

(e)          Surrender of this Warrant. Notwithstanding anything herein to the
contrary, the Holder shall not be required to physically surrender this Warrant
to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and the Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within
three (3) Business Days of the date the final Exercise Agreement is delivered to
the Company. Partial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Shares available hereunder shall have the
effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased. The Holder and the Company shall maintain records showing the number
of Warrant Shares purchased and the date of such purchases. The Holder and any
assignee, by acceptance of this Warrant, acknowledge and agree that, by reason
of the provisions of this paragraph, following the purchase of a portion of the
Warrant Shares hereunder, the number of Warrant Shares available for purchase
hereunder at any given time may be less than the amount stated on the face
hereof.

 

(f)          Valid Issuance of Warrant and Warrant Shares; Payment of Taxes.
With respect to the exercise of this Warrant, the Company hereby represents,
covenants and agrees:

 

(i)          This Warrant is, and any Warrant issued in substitution for or
replacement of this Warrant shall be, upon issuance, duly authorized and validly
issued.

 

(ii)         All Warrant Shares issuable upon the exercise of this Warrant
pursuant to the terms hereof shall be, upon issuance, and the Company shall take
all such actions as may be necessary or appropriate in order that such Warrant
Shares are, validly issued, fully paid and non-assessable, issued without
violation of any preemptive or similar rights of any stockholder of the Company
and free and clear of all taxes, liens and charges.

 

(iii)        The Company shall take all such actions as may be necessary to
ensure that all such Warrant Shares are issued without violation by the Company
of any applicable law or governmental regulation or any requirements of any
domestic securities exchange upon which shares of Common Stock or other
securities constituting Warrant Shares may be listed at the time of such
exercise (except for official notice of issuance which shall be immediately
delivered by the Company upon each such issuance).

 

6

 

 

(iv)        The Company shall cause the Warrant Shares, immediately upon such
exercise, to be listed on any domestic securities exchange upon which shares of
Common Stock or other securities constituting Warrant Shares are listed at the
time of such exercise.

 

(v)         The Company shall pay all expenses in connection with, and all taxes
and other governmental charges that may be imposed with respect to, the issuance
or delivery of Warrant Shares upon exercise of this Warrant.

 

(g)          Conditional Exercise. Notwithstanding any other provision hereof,
if an exercise of any portion of this Warrant is to be made in connection with a
public offering or a sale of the Company (pursuant to a merger, sale of stock,
or otherwise), such exercise may at the election of the Holder be conditioned
upon the consummation of such transaction, in which case such exercise shall not
be deemed to be effective until immediately prior to the consummation of such
transaction.

 

(h)          Reservation of Shares. During the Exercise Period, the Company
shall at all times reserve and keep available out of its authorized but unissued
Common Stock or other securities constituting Warrant Shares, solely for the
purpose of issuance upon the exercise of this Warrant, the maximum number of
Warrant Shares issuable upon the exercise of this Warrant, and the par value per
Warrant Share shall at all times be less than or equal to the applicable
Exercise Price. The Company shall not increase the par value of any Warrant
Shares receivable upon the exercise of this Warrant above the Exercise Price
then in effect, and shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of this Warrant.

 

Section 4.         Adjustment to Exercise Price and Number of Warrant Shares. In
order to prevent dilution of the purchase rights granted under this Warrant, the
Exercise Price and the number of Warrant Shares issuable upon exercise of this
Warrant shall be subject to adjustment from time to time as provided in this
Section 4.

 

(a)          Adjustment to Exercise Price Upon Issuance of Common Stock. Except
as provided in Section 4(b) and except in the case of an event described in
either Section 4(d) or Section 4(e), if the Company shall, at any time or from
time to time after the Original Issue Date, issue or sell, or in accordance with
Section 4(d) is deemed to have issued or sold, any shares of Common Stock
without consideration or for consideration per share less than the Exercise
Price in effect immediately prior to such issuance or sale (or deemed issuance
or sale), then immediately upon such issuance or sale (or deemed issuance or
sale), the Exercise Price in effect immediately prior to such issuance or sale
(or deemed issuance or sale) shall be reduced (and in no event increased) to an
Exercise Price equal to the quotient obtained by dividing:

 

7

 

 

(i)          the sum of (A) the product obtained by multiplying the Common Stock
Deemed Outstanding immediately prior to such issuance or sale (or deemed
issuance or sale) by the Exercise Price then in effect plus (B) the aggregate
consideration, if any, received (or to be received) by the Company upon such
issuance or sale (or deemed issuance or sale); by

 

(ii)         the sum of (A) the Common Stock Deemed Outstanding immediately
prior to such issuance or sale (or deemed issuance or sale) plus (B) the
aggregate number of shares of Common Stock issued or sold (or to be issued or
sold or deemed issued or sold) by the Company in such issuance or sale (or
deemed issuance or sale).

 

(b)          Exceptions To Adjustment Upon Issuance of Common Stock. Anything
herein to the contrary notwithstanding, there shall be no adjustment to the
Exercise Price or the number of Warrant Shares issuable upon exercise of this
Warrant with respect to any Excluded Issuance.

 

(c)          Effect of Certain Events on Adjustment to Exercise Price. For
purposes of determining the adjusted Exercise Price under Section 4(a) hereof,
the following shall be applicable:

 

(i)          Issuance of Options. If the Company shall, at any time or from time
to time after the Original Issue Date, in any manner grant or sell (whether
directly or by assumption in a merger or otherwise) any Options, whether or not
such Options or the right to convert or exchange any Convertible Securities
issuable upon the exercise of such Options are immediately exercisable, and the
price per share (determined as provided in this paragraph and in Section
4(c)(v)) for which Common Stock is issuable upon the exercise of such Options or
upon the conversion or exchange of Convertible Securities issuable upon the
exercise of such Options is less than the Exercise Price in effect immediately
prior to the time of the granting or sale of such Options, then the total
maximum number of shares of Common Stock issuable upon the exercise of such
Options or upon conversion or exchange of the total maximum amount of
Convertible Securities issuable upon the exercise of such Options shall be
deemed to have been issued as of the date of granting or sale of such Options
(and thereafter shall be deemed to be outstanding for purposes of adjusting the
Exercise Price under Section 4(a)), at a price per share equal to the quotient
obtained by dividing (A) the sum (which sum shall constitute the applicable
consideration received for purposes of Section 4(a)) of (x) the total amount, if
any, received or receivable by the Company as consideration for the granting or
sale of all such Options, plus (y) the minimum aggregate amount of additional
consideration, if any, payable to the Company upon the exercise of all such
Options, plus (z), in the case of such Options which relate to Convertible
Securities, the minimum aggregate amount of additional consideration, if any,
payable to the Company upon the issuance or sale of all such Convertible
Securities and the conversion or exchange of all such Convertible Securities, by
(B) the total maximum number of shares of Common Stock issuable upon the
exercise of all such Options or upon the conversion or exchange of all
Convertible Securities issuable upon the exercise of all such Options. Except as
otherwise provided in Section 4(c)(iii), no further adjustment of the Exercise
Price shall be made upon the actual issuance of Common Stock or of Convertible
Securities upon exercise of such Options or upon the actual issuance of Common
Stock upon conversion or exchange of Convertible Securities issuable upon
exercise of such Options.

 

8

 

 

(ii)         Issuance of Convertible Securities. If the Company shall, at any
time or from time to time after the Original Issue Date, in any manner grant or
sell (whether directly or by assumption in a merger or otherwise) any
Convertible Securities, whether or not the right to convert or exchange any such
Convertible Securities is immediately exercisable, and the price per share
(determined as provided in this paragraph and in Section 4(c)(v)) for which
Common Stock is issuable upon the conversion or exchange of such Convertible
Securities is less than the Exercise Price in effect immediately prior to the
time of the granting or sale of such Convertible Securities, then the total
maximum number of shares of Common Stock issuable upon conversion or exchange of
the total maximum amount of such Convertible Securities shall be deemed to have
been issued as of the date of granting or sale of such Convertible Securities
(and thereafter shall be deemed to be outstanding for purposes of adjusting the
Exercise Price pursuant to Section 4(a)), at a price per share equal to the
quotient obtained by dividing (A) the sum (which sum shall constitute the
applicable consideration received for purposes of Section 4(a)) of (x) the total
amount, if any, received or receivable by the Company as consideration for the
granting or sale of such Convertible Securities, plus (y) the minimum aggregate
amount of additional consideration, if any, payable to the Company upon the
conversion or exchange of all such Convertible Securities, by (B) the total
maximum number of shares of Common Stock issuable upon the conversion or
exchange of all such Convertible Securities. Except as otherwise provided in
Section 4(c)(iii), (A) no further adjustment of the Exercise Price shall be made
upon the actual issuance of Common Stock upon conversion or exchange of such
Convertible Securities and (B) no further adjustment of the Exercise Price shall
be made by reason of the issue or sale of Convertible Securities upon exercise
of any Options to purchase any such Convertible Securities for which adjustments
of the Exercise Price have been made pursuant to the other provisions of this
Section 4(c).

 

(iii)        Change in Terms of Options or Convertible Securities. Upon any
change in any of (A) the total amount received or receivable by the Company as
consideration for the granting or sale of any Options or Convertible Securities
referred to in Section 4(c)(i) or Section 4(c)(ii) hereof, (B) the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the exercise of any Options or upon the issuance, conversion or exchange of
any Convertible Securities referred to in Section 4(c)(i) or Section 4(c)(ii)
hereof, (C) the rate at which Convertible Securities referred to in Section
4(c)(i) or Section 4(c)(ii) hereof are convertible into or exchangeable for
Common Stock, or (D) the maximum number of shares of Common Stock issuable in
connection with any Options referred to in Section 4(c)(i) hereof or any
Convertible Securities referred to in Section 4(c)(ii) hereof (in each case,
other than in connection with an Excluded Issuance), then (whether or not the
original issuance or sale of such Options or Convertible Securities resulted in
an adjustment to the Exercise Price pursuant to this Section 4) the Exercise
Price in effect at the time of such change shall be adjusted or readjusted, as
applicable, to the Exercise Price which would have been in effect at such time
pursuant to the provisions of this Section 4 had such Options or Convertible
Securities still outstanding provided for such changed consideration, conversion
rate or maximum number of shares, as the case may be, at the time initially
granted, issued or sold, but only if as a result of such adjustment or
readjustment the Exercise Price then in effect is reduced.

 

9

 

 

(iv)        Treatment of Expired or Terminated Options or Convertible
Securities. Upon the expiration or termination of any unexercised Option (or
portion thereof) or any unconverted or unexchanged Convertible Security (or
portion thereof) for which any adjustment (either upon its original issuance or
upon a revision of its terms) was made pursuant to this Section 4 (including
without limitation upon the redemption or purchase for consideration of all or
any portion of such Option or Convertible Security by the Company), the Exercise
Price then in effect hereunder shall forthwith be changed pursuant to the
provisions of this Section 4 to the Exercise Price which would have been in
effect at the time of such expiration or termination had such unexercised Option
(or portion thereof) or unconverted or unexchanged Convertible Security (or
portion thereof), to the extent outstanding immediately prior to such expiration
or termination, never been issued.

 

(v)         Calculation of Consideration Received. If the Company shall, at any
time or from time to time after the Original Issue Date, issue or sell, or is
deemed to have issued or sold in accordance with Section 4(d), any shares of
Common Stock, Options or Convertible Securities: (A) for cash, the consideration
received therefor shall be deemed to be the net amount received by the Company
therefor; (B) marketable securities, the amount of consideration shall be the
Fair Market Value of such securities; (C) for consideration other than cash or
marketable securities, the amount of the consideration other than cash or
marketable securities received by the Company shall be the fair value of such
consideration; (D) for no specifically allocated consideration in connection
with an issuance or sale of other securities of the Company, together comprising
one integrated transaction, the amount of the consideration therefor shall be
deemed to be the fair value of such portion of the aggregate consideration
received by the Company in such transaction as is attributable to such shares of
Common Stock, Options or Convertible Securities, as the case may be, issued in
such transaction; or (E) to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving corporation, the amount of
consideration therefor shall be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such shares of Common Stock, Options or Convertible Securities, as the case may
be, issued to such owners. For purposes of this clause (v), the net amount of
any cash consideration and the fair value of any consideration other than cash
or marketable securities shall be determined in good faith jointly by the Board
and the Holder.

 

10

 

 

(vi)        Record Date. For purposes of any adjustment to the Exercise Price or
the number of Warrant Shares in accordance with this Section 4, in case the
Company shall take a record of the holders of its Common Stock for the purpose
of entitling them (A) to receive a dividend or other distribution payable in
Common Stock, Options or Convertible Securities or (B) to subscribe for or
purchase Common Stock, Options or Convertible Securities, then such record date
shall be deemed to be the date of the issue or sale of the shares of Common
Stock deemed to have been issued or sold upon the declaration of such dividend
or the making of such other distribution or the date of the granting of such
right of subscription or purchase, as the case may be.

 

(vii)       Treasury Shares. The number of shares of Common Stock outstanding at
any given time shall not include shares owned or held by or for the account of
the Company or any of its wholly-owned subsidiaries, and the disposition of any
such shares (other than the cancellation or retirement thereof or the transfer
of such shares among the Company and its wholly-owned subsidiaries) shall be
considered an issue or sale of Common Stock for the purpose of this Section 4.

 

(viii)      Other Dividends and Distributions. Subject to the provisions of this
Section 4(c), if the Company shall, at any time or from time to time after the
Original Issue Date, make or declare, or fix a record date for the determination
of holders of Common Stock entitled to receive, a dividend or any other
distribution payable in cash, securities of the Company (other than a dividend
or distribution of shares of Common Stock, Options or Convertible Securities in
respect of outstanding shares of Common Stock), or other property, then, and in
each such event, provision shall be made so that the Holder shall receive upon
exercise of the Warrant, in addition to the number of Warrant Shares receivable
thereupon, the kind and amount of cash, securities of the Company, or other
property which the Holder would have been entitled to receive had the Warrant
been exercised in full into Warrant Shares on the date of such event and had the
Holder thereafter, during the period from the date of such event to and
including the Exercise Date, retained such cash, securities or other property
receivable by them as aforesaid during such period, giving application to all
adjustments called for during such period under this Section 4 with respect to
the rights of the Holder; provided, that no such provision shall be made if (i)
the Holder receives, simultaneously with the distribution to the holders of
Common Stock, a dividend or other distribution of such securities, cash or other
property in an amount equal to the amount of such cash, securities or other
property as the Holder would have received if the Warrant had been exercised in
full into Warrant Shares on the date of such event or (ii) an adjustment is made
to this Warrant pursuant to Section 4(d).

 

(d)          Adjustment to Exercise Price and Warrant Shares Upon Dividend,
Subdivision or Combination of Common Stock. If the Company shall, at any time or
from time to time after the Original Issue Date, (i) pay a dividend or make any
other distribution upon the Common Stock or any other capital stock of the
Company payable in shares of Common Stock or in Options or Convertible
Securities, or (ii) subdivide (by any stock split, recapitalization or
otherwise) its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to any such dividend,
distribution or subdivision shall be proportionately reduced and the number of
Warrant Shares issuable upon exercise of this Warrant shall be proportionately
increased. If the Company at any time combines (by combination, reverse stock
split or otherwise) its outstanding shares of Common Stock into a smaller number
of shares, the Exercise Price in effect immediately prior to such combination
shall be proportionately increased and the number of Warrant Shares issuable
upon exercise of this Warrant shall be proportionately decreased. Any adjustment
under this Section 4(d) shall become effective at the close of business on the
date the dividend, subdivision or combination becomes effective.

 

11

 

 

(e)          Adjustment to Exercise Price and Warrant Shares Upon
Reorganization, Reclassification, Consolidation or Merger. In the event of any
(i) capital reorganization of the Company, (ii) reclassification of the stock of
the Company (other than a change in par value or from par value to no par value
or from no par value to par value or as a result of a stock dividend or
subdivision, split-up or combination of shares), (iii) consolidation, merger or
similar transaction of the Company with or into one or more other Persons, (iv)
sale of all or substantially all of the Company’s assets to one or more other
Persons or (v) other similar transaction (other than any such transaction
covered by Section 4(d)), in each case which entitles the holders of Common
Stock to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for Common Stock, each
Warrant shall, immediately after such reorganization, reclassification,
consolidation, merger, sale or similar transaction, remain outstanding and shall
thereafter, in lieu of or in addition to (as the case may be) the number of
Warrant Shares then exercisable under this Warrant, be exercisable for the kind
and number of shares of stock or other securities or assets of the Company or of
each successor Person resulting from such transaction to which the Holder would
have been entitled upon such reorganization, reclassification, consolidation,
merger, sale or similar transaction if the Holder had exercised this Warrant in
full immediately prior to the time of such reorganization, reclassification,
consolidation, merger, sale or similar transaction and acquired the applicable
number of Warrant Shares then issuable hereunder as a result of such exercise
(without taking into account any limitations or restrictions on the
exercisability of this Warrant); and, in such case, appropriate adjustment (in
form and substance satisfactory to the Holder) shall be made with respect to the
Holder’s rights under this Warrant to insure that the provisions of this Section
4 hereof shall thereafter be applicable, as nearly as possible, to this Warrant
in relation to any shares of stock, securities or assets thereafter acquirable
upon exercise of this Warrant (including, in the case of any consolidation,
merger, sale or similar transaction in which the successor or purchasing Person
is other than the Company, an immediate adjustment in the Exercise Price to the
value per share for the Common Stock reflected by the terms of such
consolidation, merger, sale or similar transaction, if the value so reflected is
less than the Exercise Price in effect immediately prior to such consolidation,
merger, sale or similar transaction). The provisions of this Section 4(e) shall
similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales or similar transactions. The Company shall not
effect any such reorganization, reclassification, consolidation, merger, sale or
similar transaction unless, prior to the consummation thereof, the successor
Person (if other than the Company) resulting from such reorganization,
reclassification, consolidation, merger, sale or similar transaction, shall
assume, by written instrument substantially similar in form and substance to
this Warrant and satisfactory to the Holder, the obligation to deliver to the
Holder such shares of stock, securities or assets which, in accordance with the
foregoing provisions, such Holder shall be entitled to receive upon exercise of
this Warrant. Notwithstanding anything to the contrary contained herein, with
respect to any corporate event or other transaction contemplated by the
provisions of this Section 4(e), the Holder shall have the right to elect prior
to the consummation of such event or transaction, to give effect to the exercise
rights contained in Section 2 instead of giving effect to the provisions
contained in this Section 4(e) with respect to this Warrant.

 

12

 

 

(f)          Certain Events. If any event of the type contemplated by the
provisions of this Section 4 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features) occurs, then the
Board shall make an appropriate adjustment in the Exercise Price and the number
of Warrant Shares issuable upon exercise of this Warrant so as to protect the
rights of the Holder in a manner consistent with the provisions of this Section
4; provided, that no such adjustment pursuant to this Section 4(f) shall
increase the Exercise Price or decrease the number of Warrant Shares issuable as
otherwise determined pursuant to this Section 4.

 

(g)          Certificate as to Adjustment.

 

(i)          As promptly as reasonably practicable following any adjustment of
the Exercise Price, but in any event not later than five (5) Business Days
thereafter, the Company shall furnish to the Holder a certificate of an
executive officer setting forth in reasonable detail such adjustment and the
facts upon which it is based and certifying the calculation thereof.

 

(ii)         As promptly as reasonably practicable following the receipt by the
Company of a written request by the Holder, but in any event not later than five
(5) Business Days thereafter, the Company shall furnish to the Holder a
certificate of an executive officer certifying the Exercise Price then in effect
and the number of Warrant Shares or the amount, if any, of other shares of
stock, securities or assets then issuable upon exercise of the Warrant.

 

(h)          Notices. In the event:

 

(i)          that the Company shall take a record of the holders of its Common
Stock (or other capital stock or securities at the time issuable upon exercise
of the Warrant) for the purpose of entitling or enabling them to receive any
dividend or other distribution, to vote at a meeting (or by written consent), to
receive any right to subscribe for or purchase any shares of capital stock of
any class or any other securities, or to receive any other security; or

 

(ii)         of any capital reorganization of the Company, any reclassification
of the Common Stock of the Company, any consolidation or merger of the Company
with or into another Person, or sale of all or substantially all of the
Company’s assets to another Person; or

 

13

 

 

(iii)        of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company;

 

then, and in each such case, the Company shall send or cause to be sent to the
Holder at least five (5) Business Days prior to the applicable record date or
the applicable expected effective date, as the case may be, for the event, a
written notice specifying, as the case may be, (A) the record date for such
dividend, distribution, meeting or consent or other right or action, and a
description of such dividend, distribution or other right or action to be taken
at such meeting or by written consent, or (B) the effective date on which such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up is proposed to take place, and the date, if any is to
be fixed, as of which the books of the Company shall close or a record shall be
taken with respect to which the holders of record of Common Stock (or such other
capital stock or securities at the time issuable upon exercise of the Warrant)
shall be entitled to exchange their shares of Common Stock (or such other
capital stock or securities) for securities or other property deliverable upon
such reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, and the amount per share and character of such
exchange applicable to the Warrant and the Warrant Shares.

 

Section 5.          Purchase Rights. In addition to any adjustments pursuant to
Section 4 above, if at any time the Company grants, issues or sells any shares
of Common Stock, Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of Common
Stock (the “Purchase Rights”), then the Holder shall be entitled to (but shall
not be obligated to) acquire, upon the same terms applicable to such Purchase
Rights, the aggregate Purchase Rights which the Holder would have acquired if
the Holder had held the number of Warrant Shares acquirable upon complete
exercise of this Warrant immediately before the date on which a record is taken
for the grant, issuance or sale of such Purchase Rights, or, if no such record
is taken, the date as of which the record holders of Common Stock are to be
determined for the grant, issue or sale of such Purchase Rights. Anything herein
to the contrary notwithstanding, the Holder shall not be entitled to the
Purchase Rights granted herein with respect to any Excluded Issuance.

 

Section 6.          Registration Rights. The parties hereto agree that all
Warrant Shares issued upon exercise of this Warrant are and shall be subject to,
and shall have the benefit of, the registration rights (the “Registration
Rights”) set forth in Addendum I hereto (the “Registration Rights Addendum”).
The terms and provisions of the Registration Rights Addendum shall be binding
upon the Company, the Holder and their respective successors, transferees and
assigns, as if set forth in full within this Warrant. Notwithstanding the
foregoing, no Holder shall be entitled to request any Demand Registration or
Piggyback Registration unless such Holder, either individually or acting in
concert with other Holders participating in such request, hold at least 25% of
the number of Warrant Shares issuable upon exercise of this Warrant on the
Original Issue Date.

 

14

 

 

Section 7.          Transfer of Warrant. Subject to Section 6 above and the
transfer conditions referred to in the legend endorsed hereon, this Warrant and
all rights hereunder are transferable, in whole or in part, by the Holder
without charge to the Holder, upon surrender of this Warrant to the Company at
its then principal executive offices with a properly completed and duly executed
Assignment in the form attached hereto as Exhibit B, together with funds
sufficient to pay any transfer taxes described in Section 3(f)(v) in connection
with the making of such transfer. Upon such compliance, surrender and delivery
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees and in the
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant, if any, not so
assigned and this Warrant shall promptly be cancelled.

 

Section 8.          Holder Not Deemed a Stockholder; Limitations on Liability.
Except as otherwise specifically provided herein (including Section 4(c)(viii)),
prior to the issuance to the Holder of the Warrant Shares to which the Holder is
then entitled to receive upon the due exercise of this Warrant, the Holder shall
not be entitled to vote or receive dividends or be deemed the holder of shares
of capital stock of the Company for any purpose, nor shall anything contained in
this Warrant be construed to confer upon the Holder, as such, any of the rights
of a stockholder of the Company or any right to vote, give or withhold consent
to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
Notwithstanding this Section 8, the Company shall provide the Holder with copies
of the same notices and other information given to the stockholders of the
Company generally, contemporaneously with the giving thereof to the
stockholders.

 

Section 9.          Replacement on Loss; Division and Combination.

 

(a)          Replacement of Warrant on Loss. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and upon delivery of an indemnity reasonably satisfactory to it (it
being understood that a written indemnification agreement or affidavit of loss
of the Holder shall be a sufficient indemnity) and, in case of mutilation, upon
surrender of such Warrant for cancellation to the Company, the Company at its
own expense shall execute and deliver to the Holder, in lieu hereof, a new
Warrant of like tenor and exercisable for an equivalent number of Warrant Shares
as the Warrant so lost, stolen, mutilated or destroyed; provided, that, in the
case of mutilation, no indemnity shall be required if this Warrant in
identifiable form is surrendered to the Company for cancellation.

 

15

 

 

(b)          Division and Combination of Warrant. Subject to compliance with the
applicable provisions of this Warrant as to any transfer or other assignment
which may be involved in such division or combination, this Warrant may be
divided or, following any such division of this Warrant, subsequently combined
with other Warrants, upon the surrender of this Warrant or Warrants to the
Company at its then principal executive offices, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by the respective Holders or their agents or attorneys. Subject to
compliance with the applicable provisions of this Warrant as to any transfer or
assignment which may be involved in such division or combination, the Company
shall at its own expense execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants so surrendered in accordance with such
notice. Such new Warrant or Warrants shall be of like tenor to the surrendered
Warrant or Warrants and shall be exercisable in the aggregate for an equivalent
number of Warrant Shares as the Warrant or Warrants so surrendered in accordance
with such notice.

 

Section 10.         No Impairment. The Company shall not, by amendment of its
Certificate of Incorporation or Bylaws, through any shareholders, voting or
similar agreement, or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed by it hereunder, but shall at all times in
good faith assist in the carrying out of all the provisions of this Warrant and
in the taking of all such action as may reasonably be requested by the Holder in
order to protect the exercise rights of the Holder against dilution or other
impairment, consistent with the tenor and purpose of this Warrant.

 

Section 11.        Compliance with the Securities Act.

 

(a)          Agreement to Comply with the Securities Act; Legend. The Holder, by
acceptance of this Warrant, agrees to comply in all respects with the provisions
of this Section 11 and the restrictive legend requirements set forth on the face
of this Warrant and further agrees that such Holder shall not offer, sell or
otherwise dispose of this Warrant or any Warrant Shares to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Securities Act of 1933, as amended (the “Securities Act”). This Warrant
and all Warrant Shares issued upon exercise of this Warrant (unless registered
under the Securities Act) shall be stamped or imprinted with a legend in
substantially the following form:

 

“THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT BE OFFERED FOR
SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR ASSIGNED UNLESS
(I) A REGISTRATION STATEMENT COVERING SUCH SHARES IS EFFECTIVE UNDER THE ACT AND
IS QUALIFIED UNDER APPLICABLE STATE AND FOREIGN LAW OR (II) THE TRANSACTION IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT
AND THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW AND,
IF THE CORPORATION REQUESTS, AN OPINION SATISFACTORY TO THE CORPORATION TO SUCH
EFFECT HAS BEEN RENDERED BY COUNSEL.”

 

16

 

 

(b)          Representations of the Holder. In connection with the issuance of
this Warrant, the Holder specifically represents, as of the date hereof, to the
Company by acceptance of this Warrant as follows:

 

(i)          The Holder is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act. The Holder is acquiring this
Warrant and the Warrant Shares to be issued upon exercise hereof for investment
for its own account and not with a present view towards, or for resale in
connection with, the public sale or distribution of this Warrant or the Warrant
Shares, except pursuant to sales registered or exempted under the Securities
Act.

 

(ii)         The Holder understands and acknowledges that this Warrant and the
Warrant Shares to be issued upon exercise hereof are “restricted securities”
under the federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that, under such
laws and applicable regulations, such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
addition, the Holder represents that it is familiar with Rule 144 under the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act.

 

(iii)        The Holder acknowledges that it can bear the economic and financial
risk of its investment for an indefinite period, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Warrant and the Warrant Shares. The
Holder has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Warrant and
the business, properties, prospects and financial condition of the Company.

 

Section 12.        Warrant Register. The Company shall keep and properly
maintain at its principal executive offices a register (the “Warrant Register”)
for the registration of the Warrant and any transfers thereof. The Company may
deem and treat the Person in whose name the Warrant is registered on such
register as the Holder thereof for all purposes, and the Company shall not be
affected by any notice to the contrary, except any assignment, division,
combination or other transfer of the Warrant effected in accordance with the
provisions of this Warrant.

 

Section 13.       Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder or under the Registration Rights
Addendum shall be in writing and shall be deemed to have been given: (i) when
delivered by hand (with written confirmation of receipt); (ii) when received by
the addressee if sent by a nationally recognized overnight courier (receipt
requested); (iii) on the date sent by facsimile or e-mail of a PDF document
(with confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (iv) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective parties at the addresses indicated below (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 13).

 

17

 

 

If to the Company:

ALLIQUA BIOMEDICAL INC.
2150 Cabot Blvd. West
Langhorne, PA 19047

 

E-mail: bposner@alliqua.com

 

Attention:      Brian Posner

Chief Financial Officer 

    with a copy to:

Haynes and Boone, LLP
30 Rockefeller Plaza
26th Floor
New York, NY 10112

 

E-mail: rick.werner@haynesboone.com

 

Attention:      Rick A. Warner, Esq.

    If to the Holder:

PERCEPTIVE CREDIT OPPORTUNITIES FUND, LP
c/o Perceptive Advisors LLC
499 Park Avenue
25th Floor
New York, NY 10022

 

E-mail: Sandeep@perceptivelife.com

 

Attention:      Sandeep Dixit

    with a copy to:

Morrison & Foerster LLP
250 West 55th Street
New York, NY 10019

 

E-mail: mwojciechowski@mofo.com

 

Attention:      Mark S. Wojciechowski, Esq.

 

18

 

 

Section 14.        Cumulative Remedies. Except to the extent expressly provided
in Section 8 to the contrary, the rights and remedies provided in this Warrant
and the Registration Rights Addendum are cumulative and are not exclusive of,
and are in addition to and not in substitution for, any other rights or remedies
available at law, in equity or otherwise.

 

Section 15.        Equitable Relief. Each of the Company and the Holder
acknowledges that a breach or threatened breach by such party of any of its
obligations under this Warrant or the Registration Rights Addendum would give
rise to irreparable harm to the other party hereto for which monetary damages
would not be an adequate remedy and hereby agrees that in the event of a breach
or a threatened breach by such party of any such obligations, the other party
hereto shall, in addition to any and all other rights and remedies that may be
available to it in respect of such breach, be entitled to equitable relief,
including a restraining order, an injunction, specific performance and any other
relief that may be available from a court of competent jurisdiction.

 

Section 16.        Entire Agreement. This Warrant, together with the Credit
Agreement and the Registration Rights Addendum, constitutes the sole and entire
agreement of the parties to this Warrant with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter. In
the event of any inconsistency between the statements in the body of this
Warrant, the Credit Agreement and the Registration Rights Addendum, the
statements in the body of this Warrant shall control.

 

Section 17.        Successor and Assigns. This Warrant, the Registration Rights
Addendum and the rights evidenced hereby and thereby shall be binding upon and
shall inure to the benefit of the parties hereto and the successors of the
Company and the successors, transferees and permitted assigns of the Holder.
Such successors and/or permitted assigns of the Holder shall be deemed to be a
Holder for all purposes hereunder.

 

Section 18.        No Third-Party Beneficiaries. This Warrant and the
Registration Rights Addendum are for the sole benefit of the Company and the
Holder and their respective successors and, in the case of the Holder, permitted
transferees and assigns and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Warrant and the
Registration Rights Addendum.

 

Section 19.         Headings. The headings in this Warrant and the Registration
Rights Addendum are for reference only and shall not affect the interpretation
of this Warrant or the Registration Rights Addendum.

 

19

 

 

Section 20.        Amendment and Modification; Waiver. Except as otherwise
provided herein, this Warrant and the Registration Rights Addendum may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by the Company or the Holder of any of the provisions
hereof or thereof shall be effective unless explicitly set forth in writing and
signed by the party so waiving. No waiver by any party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. No failure to exercise, or
delay in exercising, any rights, remedy, power or privilege arising from this
Warrant or the Registration Rights Addendum shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

Section 21.        Severability. If any term or provision of this Warrant or the
Registration Rights Addendum is invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Warrant or the Registration Rights Addendum
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

Section 22.        Governing Law. This Warrant and the Registration Rights
Addendum shall be governed by and construed in accordance with the internal laws
of the State of New York without giving effect to any choice or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of laws of any jurisdiction other than those of
the State of New York.

 

Section 23.        Submission to Jurisdiction. Any legal suit, action or
proceeding arising out of or based upon this Warrant, the Registration Rights
Addendum or the transactions contemplated hereby or thereby shall be instituted
in the state or federal courts sitting in the borough of Manhattan in the City
of New York, New York, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding. Service of
process, summons, notice or other document by certified or registered mail to
such party’s address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

Section 24.      WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS WARRANT OR THE REGISTRATION RIGHTS
ADDENDUM IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO
THIS WARRANT OR THE REGISTRATION RIGHTS ADDENDUM OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

20

 

 

Section 25.        Counterparts. This Warrant may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Warrant delivered
by facsimile, e-mail or other means of electronic transmission shall be deemed
to have the same legal effect as delivery of an original signed copy of this
Warrant.

 

Section 26.       No Strict Construction. This Warrant and the Registration
Rights Addendum shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.

 

[SIGNATURE PAGE FOLLOWS]

 

21

 

 

IN WITNESS WHEREOF, the Company has duly executed this Warrant on the Original
Issue Date.

 

  ALLIQUA BIOMEDICAL, INC.        By: /s/ Brian M. Posner   Name: Brian M.
Posner   Title: Chief Financial Officer

  

Accepted and agreed,    PERCEPTIVE CREDIT OPPORTUNITIES FUND, LP       By:
Perceptive Credit Opportunities GP, LLC  

 

By: /s/ Joseph Edelman   Name: Joseph Edelman   Title: Managing Member  

 

[Signature page to Warrant]

 

 

 

 

Exhibit A
to Warrant

 

FORM OF EXERCISE AGREEMENT

 

(To be signed only upon exercise of Warrant)

 

To: ________________

 

The undersigned, as holder of a right to purchase shares of Common Stock of
ALLIQUA BIOMEDICAL, INC., a Delaware corporation (the “Company”), pursuant to
that certain Warrant of the Company, dated as of May [___], 2015 and bearing
Warrant Certificate No. [__] (the “Warrant”), hereby irrevocably elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder, [________ (_____)] shares of Common Stock of the Company and
herewith makes payment of [___________ Dollars ($________)] therefor by the
[following method]1:

 

(Check all that apply):

 

______ (check if applicable)     The undersigned hereby elects to make payment
of the Aggregate Exercise Price of [__________ Dollars ($_______)] for
[(______)] shares of Common Stock using the method described in Section 3(b)(i).
    ______ (check if applicable)     The undersigned hereby elects to make
payment of the Aggregate Exercise Price of [__________ Dollars ($_______)] for
[(______)] shares of Common Stock using the method described in Section
3(b)(ii).

 

Unless otherwise defined herein, capitalized terms have the meanings provided in
the Warrant.

 

DATED: ______________

 

  [NAME OF WARRANT HOLDER]       By:       Name:   Title:

 

 



1 Note: No more than one-half (1/2) of the Aggregate Exercise Price may be paid
by using the method described in Section 3(b)(ii).

 

 

 

Exhibit B
to Warrant

 

FORM OF ASSIGNMENT AGREEMENT

 

THE UNDERSIGNED, [_________], is the holder (in such capacity, the “Holder”) of
a warrant issued by ALLIQUA BIOMEDICAL, INC. (the “Company”) bearing Warrant
Certificate No. [__] (the “Subject Warrant”), entitling the Holder to purchase
up to [___] shares of the Company’s Common Stock. Unless otherwise defined,
capitalized terms used herein have the meanings ascribed thereto in the Warrant,
dated May [___], 2015 (the “Warrant”), between the Company and Perceptive Credit
Opportunities Fund, LP.

 

FOR VALUE RECEIVED, the Holder hereby sells, assigns and transfers to [_____],
(the “Assignee”) the right to acquire [all Warrant Shares entitled to be
purchased upon exercise of the Subject Warrant] [______ of the Warrant Shares
entitled to be purchased upon exercise of the Subject Warrant]. In furtherance
of the foregoing assignment, the Holder hereby irrevocably instructs the Company
to (i) memorialize such assignment on the Warrant Register as required pursuant
to Section 12 of the Warrant, and (ii) pursuant to Section 7 of the Warrant,
execute and deliver to the Assignee [and the Holder] a new Warrant [new
Warrants] reflecting the foregoing assignment ([each] a “Substitute Warrant”).

 

The Assignee acknowledges and agrees that its Substitute Warrant and the shares
of Common Stock to be issued upon exercise or conversion thereof are being
acquired for investment and that the Assignee will not offer, sell or otherwise
dispose of its Substitute Warrant or any shares of stock to be issued upon
exercise or conversion thereof except under circumstances which will not result
in a violation of the Securities Act or any applicable state securities laws.
The Assignee represents and warrants for the benefit of the Company that the
Assignee is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended.

 

Accordingly, the following restrictive legend is made applicable to the
Assignee’s Substitute Warrant and the securities covered thereby:

 

The Substitute Warrant being issued in connection with the assignment
contemplated hereby, along with the securities to be issued upon the exercise
thereof, have not been registered under the Securities Act, and may not be
offered, sold or otherwise transferred, assigned, pledged or hypothecated in the
absence of such registration or any exemption therefrom under such Securities
Act, any applicable state securities laws and the rules and regulations
thereunder.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

  [NAME OF HOLDER]         By:       Name:   Title:   Address:         [NAME OF
ASSIGNEE]         By:       Name:   Title:   Address:

 

2

 

 

Addendum I
to Warrant

 

REGISTRATION RIGHTS ADDENDUM

 

Reference is made to the Warrant, dated May [___], 2015, (the “Warrant”) by and
between Alliqua Biomedical, Inc. (the “Company”) and Perceptive Credit
Opportunities Fund, LP.

 

Unless otherwise defined, capitalized terms used herein have the meanings
ascribed thereto pursuant to Section 1 of the Warrant.

 

The terms and provisions of this Addendum I (this “Addendum”) form a part of the
Warrant as if set forth in full therein, and the parties thereto are bound by,
and entitled to the benefits and subject to the obligations of, the terms and
provisions hereof as if set forth in full in the Warrant.

 

2.             Defined Terms. As used in this Addendum, the following terms
shall have the following meanings:

 

“Addendum” has the meaning set forth in the preamble.

 

“Demand Registration” has the meaning set forth in Section 2(a).

 

“Holder” means the Initial Holder (as defined in the Warrant) and all permitted
transferees, successors and assigns of the Initial Holder and their respective
permitted transferees, successors and assigns, in any case, subject to Section 6
of the Warrant, it being understood that for purposes of this Addendum a Person
shall be deemed to be a Holder whenever such Person holds a Warrant, has the
right to acquire or obtain from the Company any Registrable Securities upon
exercise of such Warrant, has acquired Registrable Securities upon exercise of a
Warrant, or has acquired Registrable Securities after the exercise of a Warrant
as a result of any subsequent stock split, stock combination, dividend,
distribution, recapitalization or similar event.

 

“Inspectors” has the meaning set forth in Section 5(h).

 

“Piggyback Registration” has the meaning set forth in Section 3(a).

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus or prospectuses.

 

“Records” has the meaning set forth in Section 5(h).

 

 

 

“Registrable Securities” means (i) any shares of Common Stock issuable upon
exercise or exchange of a Warrant, and (ii) any shares of Common Stock issued or
issuable with respect to any shares described in clause (i) above by way of a
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when (i) a Registration Statement covering such securities has been
declared effective by the SEC and such securities have been disposed of pursuant
to such effective Registration Statement, (ii) such securities are sold under
circumstances in which all of the applicable conditions of Rule 144 (or any
similar provisions then in force) under the Securities Act are met, (iii) such
securities may be resold without subsequent registration under the Securities
Act, or (iv) such securities shall have ceased to be outstanding.

 

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Addendum, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.

 

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect from time to time.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any Holder, except for the reasonable fees and
disbursements of counsel for the holders of Registrable Securities required to
be paid by the Company pursuant to Section 6.

 

3.             Demand Registration. The Company agrees as follows:

 

 (a)          The Company shall at all times use its reasonable best efforts to
qualify and remain qualified to register securities under the Securities Act
pursuant to a Registration Statement on Form S-3 or any successor form thereto.
The Holders shall have the right to request 3 registrations of their Registrable
Securities on Form S-3 or any similar short-form registration (each a “Demand
Registration”). Each request for a Demand Registration shall specify the
approximate number of Registrable Securities requested to be registered. Upon
receipt of any such request, the Company shall promptly (but in no event later
than ten (10) days following receipt thereof) deliver notice of such request to
all other holders of Registrable Securities who shall then have ten (10) days
from the date such notice is given to notify the Company in writing of their
desire to be included in such registration. The Company shall cause a
Registration Statement on Form S-3 (or any successor form) to be filed within
thirty (30) days after the date on which the initial request is given and shall
use its reasonable best efforts to cause such Registration Statement to be
declared effective by the SEC as soon as practicable thereafter.

 

2

 

 

(b)          The Company shall not be obligated to effect any Demand
Registration within one hundred twenty (120) days after the effective date of a
previous Demand Registration pursuant to which Holders of Registrable Securities
were permitted to register, and actually sold, at least 50% of the shares of
Registrable Securities requested to be included therein. The Company may
postpone for up to ninety (90) days the filing or effectiveness of a
Registration Statement for a Demand Registration if the Company’s Board
determines in its reasonable good faith judgment that such Demand Registration
would (i) materially interfere with a significant acquisition, corporate
organization, public or private offering of the Company’s securities or other
transaction similar to any of the foregoing involving the Company; (ii) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (iii) render the Company
unable to comply with requirements under the Securities Act or Exchange Act. The
Company may delay a Demand Registration hereunder only once in any period of
twelve consecutive months. If any registration is withdrawn or delayed pursuant
to this clause (b) the Company shall pay all expenses associated with such
registration.

 

(c)          If the Holders initially requesting a Demand Registration elect to
distribute the Registrable Securities covered by their request in an
underwritten offering, they shall so advise the Company as a part of their
request made pursuant to Section 2(a), and the Company shall include such
information in its notice to the other Holders of Registrable Securities. The
Company shall select the investment banking firm or firms to act as the managing
underwriter or underwriters in connection with such offering; provided, that
such selection shall be subject to the consent of Holders of a majority of the
Registrable Securities, which consent shall not be unreasonably withheld or
delayed.

 

(d)          If a Demand Registration involves an underwritten offering and the
managing underwriter of the requested Demand Registration advises the Company in
writing that in its opinion the number of shares of Common Stock proposed to be
included in the Demand Registration, including all Registrable Securities and
all other shares of Common Stock proposed to be included in such underwritten
offering, exceeds the number of shares of Common Stock which can be sold in such
underwritten offering and/or the number of shares of Common Stock proposed to be
included in such registration would adversely affect the price per share of the
Registrable Securities proposed to be sold in such underwritten offering, the
Company shall include in such Demand Registration (i) first, the number of
shares of Common Stock that the Holders propose to sell, and (ii) second, the
number of shares of Common Stock proposed to be included therein by any other
Persons (including shares of Common Stock to be sold for the account of the
Company and/or other holders of Common Stock) allocated among such Persons in
such manner as they may agree. If the managing underwriter determines that less
than all of the Registrable Securities held by Holders proposed to be sold can
be included in such offering, then such Registrable Securities that can be
included in such offering shall be allocated pro rata among the respective
Holders thereof on the basis of the number of Registrable Securities owned by
each such Holder.

 

3

 

 

4.            Piggyback Registration.

 

(a)          Whenever the Company proposes to register any shares of its Common
Stock under the Securities Act (other than a registration effected solely to
implement an employee benefit plan or a transaction to which Rule 145 of the
Securities Act is applicable, or a Registration Statement on Form S-4, S-8 or
any successor form thereto or another form not available for registering the
Registrable Securities for sale to the public), whether for its own account or
for the account of one or more stockholders of the Company and the form of
Registration Statement to be used may be used for any registration of
Registrable Securities (a “Piggyback Registration”), the Company shall give
prompt written notice (in any event no later than ten (10) Business Days prior
to the filing of such Registration Statement) to the Holders of the Company’s
intention to effect such a registration and, subject to Section 3(b) and Section
3(c), shall include in such registration all Registrable Securities that the
Holders have requested to be included within such registration; provided to have
its Registrable Securities included in such registration a Holder must provide
such request in writing to the Company within three (3) Business Days after the
Company’s notice has been given to each such Holder. A Piggyback Registration
shall not be considered a Demand Registration for purposes of Section 2 of this
Addendum.

 

(b)          If a Piggyback Registration is initiated as a primary underwritten
offering on behalf of the Company and the managing underwriter advises the
Company in writing that in its opinion the number of shares of Common Stock
proposed to be included in such registration, including all Registrable
Securities (if any Holders of Registrable Securities have elected to include
Registrable Securities in such Piggyback Registration) and all other shares of
Common Stock proposed to be included in such underwritten offering, exceeds the
number of shares of Common Stock which can be sold in such offering and/or that
the number of shares of Common Stock proposed to be included in any such
registration would adversely affect the price per share of the Common Stock to
be sold in such offering, the Company shall include in such registration (i)
first, the number of shares of Common Stock that the Company proposes to sell;
(ii) second, the number of shares of Common Stock, if any, requested to be
included therein by Holders allocated pro rata among all such Holders on the
basis of the number of Registrable Securities owned by each such Holder or in
such manner as they may otherwise agree; and (iii) third, the number of shares
of Common Stock requested to be included therein by other holders of Common
Stock (other than Holders), allocated among such holders in such manner as they
may agree.

 

(c)          If a Piggyback Registration is initiated as an underwritten
offering on behalf of a holder of Common Stock other than a Holder, and the
managing underwriter advises the Company in writing that in its opinion the
number of shares of Common Stock proposed to be included in such registration,
including all Registrable Securities held by Holders held by Holders and all
other shares of Common Stock proposed to be included in such underwritten
offering, exceeds the number of shares of Common Stock which can be sold in such
offering and/or that the number of shares of Common Stock proposed to be
included in any such registration would adversely affect the price per share of
the Common Stock to be sold in such offering, the Company shall include in such
registration (i) first, the number of shares of Common Stock requested to be
included therein by the holder(s) requesting such registration and by the
Holders, allocated pro rata among all such stockholders on the basis of the
number of shares of Common Stock (on a fully diluted, as converted basis) and
the number of Registrable Securities, as applicable, owned by all such
stockholders or in such manner as they may otherwise agree; and (ii) second, the
number of shares of Common Stock requested to be included therein by other
holders of Common Stock, allocated among such holders in such manner as they may
agree.

 

4

 

 

(d)          If any Piggyback Registration is initiated as a primary
underwritten offering on behalf of the Company, the Company shall select the
investment banking firm or firms to act as the managing underwriter or
underwriters in connection with such offering.

 

5.            Registration Procedures. If and whenever Holders request that any
Registrable Securities be registered pursuant to the provisions of this
Addendum, the Company shall use its reasonable best efforts to effect the
registration and the sale of such Registrable Securities in accordance with the
intended method of disposition thereof, and pursuant thereto the Company shall
as soon as reasonably practicable:

 

(a)          Subject to Section 2(a), prepare and file with the SEC a
Registration Statement with respect to such Registrable Securities and use its
reasonable best efforts to cause such Registration Statement to become
effective.

 

(b)          Prepare and file with the SEC such amendments, post-effective
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for a period of not less than ninety (90) days, or if
earlier, until all of such Registrable Securities have been disposed of and to
comply with the provisions of the Securities Act with respect to the disposition
of such Registrable Securities in accordance with the intended methods of
disposition set forth in such Registration Statement.

 

(c)          At least five (5) Business Days before filing such Registration
Statement, Prospectus or amendments or supplements thereto, furnish to one
counsel selected by Holders of a majority of the Registrable Securities copies
of such documents proposed to be filed, which documents shall be subject to the
review, comment and approval of such counsel.

 

(d)          Notify each selling Holder, promptly after the Company receives
notice thereof, of the time when such Registration Statement has been declared
effective or a supplement to any Prospectus forming a part of such Registration
Statement has been filed.

 

(e)          Furnish to each selling Holder such number of copies of the
Prospectus included in such Registration Statement (including each preliminary
Prospectus) and any supplement thereto (in each case including all exhibits and
documents incorporated by reference therein) and such other documents as such
seller may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such Holder.

 

5

 

 

(f)          Use its reasonable best efforts to register or qualify such
Registrable Securities under such other securities or “blue sky” laws of such
jurisdictions as any selling Holder reasonably requests and do any and all other
acts and things which may be reasonably necessary or advisable to enable such
Holders to consummate the disposition of such Registrable Securities in such
jurisdictions; provided, that the Company shall not be required to qualify
generally to do business, subject itself to general taxation or consent to
general service of process in any jurisdiction where it would not otherwise be
required to do so but for this Section 4.

 

(g)          Notify each selling Holder, at any time when a Prospectus relating
thereto is required to be delivered under the Securities Act, of the occurrence
of any event as a result of which the Prospectus included in such Registration
Statement contains an untrue statement of a material fact or omits any fact
necessary to make the statements therein not misleading, and, at the request of
any such Holder, the Company shall prepare a supplement or amendment to such
Prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such Prospectus shall not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading.

 

(h)          Make available for inspection by any selling Holder, any
underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other agent retained by any such
Holder or underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such Inspector
in connection with such Registration Statement; provided, that such Inspectors
enter into a written, reasonable and customary confidentiality agreement with
the Company.

 

(i)          Provide a transfer agent and registrar (which may be the same
entity) for all such Registrable Securities not later than the effective date of
such registration.

 

(j)          Use its reasonable best efforts to cause such Registrable
Securities to be listed on each securities exchange on which the Common Stock is
then listed or, if the Common Stock is not then listed, on a national securities
exchange selected by the Holders of a majority of such Registrable Securities.

 

(k)          In connection with an underwritten offering, enter into such
customary agreements (including underwriting and lock-up agreements in customary
form) and take all such other customary actions as the Holders or the managing
underwriter of such offering reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities (including, without
limitation, making appropriate officers of the Company available to participate
in a “road show” and other customary marketing activities (including one-on-one
meetings with prospective purchasers of the Registrable Securities); provided,
however, that the officers of the Company shall not be required to be available
for more than ten (10) Business Days during any twelve (12) month period for any
“road show,” marketing activities or one-on-one meetings.

 

6

 

 

(l)          Otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC and make available to its
stockholders an earnings statement (in a form that satisfies the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder) no later than
thirty (30) days after the end of the 12-month period beginning with the first
day of the Company’s first full fiscal quarter after the effective date of such
Registration Statement, which earnings statement shall cover said 12-month
period, and which requirement will be deemed to be satisfied if the Company
timely files complete and accurate information on Forms 10-Q, 10-K and 8-K under
the Exchange Act and otherwise complies with Rule 158 under the Securities Act.

 

(m)          Furnish to each selling Holder and each underwriter, if any, with
(i) a legal opinion of the Company’s outside counsel, dated the effective date
of such Registration Statement (and, if such registration includes an
underwritten public offering, dated the date of the closing under the
underwriting agreement), in form and substance as is customarily given in
opinions of the Company’s counsel to underwriters in underwritten public
offerings; and (ii) a “comfort” letter signed by the Company’s independent
certified public accountants in form and substance as is customarily given in
accountants’ letters to underwriters in underwritten public offerings.

 

(n)          Without limiting Section 4 above, use its reasonable best efforts
to cause such Registrable Securities to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the Holders to consummate the
disposition of such Registrable Securities in accordance with their intended
method of distribution thereof.

 

(o)          Notify the Holders promptly of any request by the SEC to amend or
supplement such Registration Statement or Prospectus or for additional
information.

 

7

 

 

(p)          Notify the Holders, which notice shall be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made, as promptly as reasonably possible (i) of the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any proceedings for that
purpose, (ii) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose, (iii) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
a Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and (iv) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided, however, in no event shall any such notice
contain any information which would constitute material, non-public information
regarding the Company. If the Company notifies the Holders in accordance with
this paragraph to suspend the use of any Registration Statement or Prospectus
until the requisite changes to such Registration Statement or Prospectus have
been made, then the Holders shall suspend use of such Registration Statement or
Prospectus. The Company will use its commercially reasonable best efforts to
prevent the issuance of any order suspending the effectiveness of a Registration
Statement or Prospectus, and, if any such order suspending the effectiveness of
a Registration Statement or Prospectus is issued, shall promptly use its
commercially reasonable best efforts to cause all stop orders to be withdrawn,
to update or correct any financial statements or other information contained in
the Registration Statement or Prospectus, as the case may be, and to otherwise
ensure that the use of the Registration Statement or Prospectus may be resumed
as promptly as is practicable.

 

(q)          Permit any Holder that, in such Holder’s sole and exclusive
judgment, might be deemed to be an underwriter or a controlling person of the
Company, to participate in the preparation of such Registration Statement and to
require the insertion therein of language, furnished to the Company in writing,
which in the reasonable judgment of such Holder and its counsel, should be
included.

 

(r)          Otherwise use its reasonable best efforts to take all other steps
necessary to effect the registration of such Registrable Securities contemplated
hereby.

 

6.            Expenses. All expenses (other than Selling Expenses) incurred by
the Company in complying with its obligations pursuant to this Addendum and in
connection with the registration and disposition of Registrable Securities,
including, without limitation, all registration and filing fees, underwriting
expenses (other than fees, omissions or discounts), expenses of any audits
incident to or required by any such registration, fees and expenses of complying
with securities and “blue sky” laws, printing expenses, reasonable fees and
expenses of the Company’s counsel and accountants and reasonable fees and
expenses of one counsel for the Holders participating in such registration as a
group (selected by Holders of a majority of the Registrable Securities initially
requesting such registration, and, in the case of all other registrations
hereunder, the holders of a majority of the Registrable Securities included in
the registration), shall be paid by the Company. All Selling Expenses relating
to Registrable Securities held by Holders and registered pursuant to this
Addendum shall be borne and paid by the Holders of such Registrable Securities,
in proportion to the number of Registrable Securities registered for each such
Holder.

 

8

 

 

7.            Indemnification.

 

(a)          The Company shall indemnify and hold harmless, to the fullest
extent permitted by law, each Holder, such Holder’s officers, directors,
managers, members, partners, stockholders and Affiliates, each underwriter,
broker or any other Person acting on behalf of such Holder and each other
Person, if any, who controls any of the foregoing Persons within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, against all
losses, claims, actions, damages, liabilities and expenses, joint or several, to
which any of the foregoing Persons may become subject under the Securities Act
or otherwise, insofar as such losses, claims, actions, damages, liabilities or
expenses arise out of or are based upon any untrue or alleged untrue statement
of a material fact contained in any Registration Statement, Prospectus,
preliminary Prospectus, free writing prospectus (as defined in Rule 405
promulgated under the Securities Act) or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any violation or alleged violation by the Company of the Securities Act or any
other similar federal or state securities laws or any rule or regulation
promulgated thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance; and shall reimburse such Persons for any legal or
other expenses reasonably incurred by any of them in connection with
investigating or defending any such loss, claim, action, damage or liability,
except insofar as the same are caused by or contained in any information
furnished in writing to the Company by such Holder expressly for use therein or
by such Holder’s failure to deliver a copy of the Registration Statement,
Prospectus, free-writing prospectus (as defined in Rule 405 promulgated under
the Securities Act) or any amendments or supplements thereto (if the same was
required by applicable law to be so delivered) after the Company has furnished
such Holder with a sufficient number of copies of the same prior to any written
confirmation of the sale of Registrable Securities.

 

(b)          In connection with any registration in which a Holder is
participating, each such Holder shall furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with any such Registration Statement or Prospectus and, to the extent
permitted by law, such Holder shall indemnify and hold harmless, the Company,
each director of the Company, each officer of the Company who shall sign such
Registration Statement, each underwriter, broker or other Person acting on
behalf of the Holders and each Person who controls any of the foregoing Persons
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act against any losses, claims, actions, damages, liabilities or
expenses resulting from any untrue or alleged untrue statement of material fact
contained in the Registration Statement, Prospectus, preliminary Prospectus,
free writing prospectus (as defined in Rule 405 promulgated under the Securities
Act) or any amendment thereof or supplement thereto or any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by such Holder; provided, that the obligation to indemnify shall be
several, not joint and several, for each Holder and shall be limited to the net
proceeds (after underwriting fees, commissions or discounts) actually received
by such Holder from the sale of Registrable Securities pursuant to such
Registration Statement.

 

9

 

 

(c)          Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in this Section 6, such
indemnified party shall, if a claim in respect thereof is made against an
indemnifying party, give written notice to the latter of the commencement of
such action. The failure of any indemnified party to notify an indemnifying
party of any such action shall not (unless such failure shall have a material
adverse effect on the indemnifying party) relieve the indemnifying party from
any liability in respect of such action that it may have to such indemnified
party hereunder. In case any such action is brought against an indemnified
party, the indemnifying party shall be entitled to participate in and to assume
the defense of the claims in any such action that are subject or potentially
subject to indemnification hereunder, jointly with any other indemnifying party
similarly notified to the extent that it may wish, with counsel reasonably
satisfactory to such indemnified party, and after written notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party shall not be responsible for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof; provided, that if (i) any indemnified party shall have
reasonably concluded that there may be one or more legal or equitable defenses
available to such indemnified party which are additional to or conflict with
those available to the indemnifying party, or that such claim or litigation
involves or could have an effect upon matters beyond the scope of the indemnity
provided hereunder, or (ii) such action seeks an injunction or equitable relief
against any indemnified party or involves actual or alleged criminal activity,
the indemnifying party shall not have the right to assume the defense of such
action on behalf of such indemnified party without such indemnified party’s
prior written consent (but, without such consent, shall have the right to
participate therein with counsel of its choice) and such indemnifying party
shall reimburse such indemnified party and any Person controlling such
indemnified party for that portion of the fees and expenses of any counsel
retained by the indemnified party which is reasonably related to the matters
covered by the indemnity provided hereunder. If the indemnifying party is not
entitled to, or elects not to, assume the defense of a claim, it shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. In such instance, the conflicting indemnified parties
shall have a right to retain one separate counsel, chosen by the Holders of a
majority of the Registrable Securities included in the registration, at the
expense of the indemnifying party. In no event will any indemnified party settle
or compromise any claim for which it may seek indemnification hereunder without
the prior written consent of the indemnifying party, which consent shall not be
unreasonably withheld.

 

10

 

 

(d)          If the indemnification provided for hereunder is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, claim, damage, liability or action referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions which resulted in such loss, claim, damage, liability or action as
well as any other relevant equitable considerations; provided, that the maximum
amount of liability in respect of such contribution shall be limited, in the
case of each Holder to an amount equal to the net proceeds (after underwriting
fees, commissions or discounts) actually received by such Holder from the sale
of Registrable Securities effected pursuant to such registration. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties agree that it would not be just and equitable if contribution
pursuant hereto were determined by pro rata allocation or by any other method or
allocation which does not take account of the equitable considerations referred
to herein. No Person guilty or liable of fraudulent misrepresentation shall be
entitled to contribution from any Person.

 

8.            Participation in Underwritten Registrations. No Person may
participate in any registration hereunder which is underwritten unless such
Person (i) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements; provided, that, in
connection with any underwritten registration, no Holder shall be required to
make any representations or warranties to the Company or the underwriters (other
than representations and warranties regarding such Holder, such Holder’s
ownership of its shares of Common Stock to be sold in the offering and such
Holder’s intended method of distribution) or to undertake any indemnification
obligations to the Company or the underwriters with respect thereto, except as
otherwise provided in Section 7.

 

9.            Rule 144 Compliance. With a view to making available to the
Holders the benefits of Rule 144 under the Securities Act and any other rule or
regulation of the SEC that may at any time permit a holder to sell securities of
the Company to the public without registration or pursuant to a registration on
Form S-3 (or any successor form), the Company shall:

 

(a)          make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act, at all times after
the Registration Date;

 

(b)          use reasonable best efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act; and

 

(c)          furnish to any Holder so long as the Holder owns Registrable
Securities, promptly upon request, a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 under the Securities Act
and of the Securities Act and the Exchange Act, a copy of the most recent annual
or quarterly report of the Company, and such other reports and documents so
filed or furnished by the Company as such holder may reasonably request in
connection with the sale of Registrable Securities without registration.

 

11

 

 

10.           Preservation of Rights. The Company shall not (i) grant any
registration rights to third parties which are more favorable than or
inconsistent with the rights granted hereunder, or (ii) enter into any
agreement, take any action, or permit any change to occur, with respect to its
securities that violates or subordinates the rights expressly granted to the
holders of Registrable Securities in this Addendum.

 

11.           Termination. The terms and provisions of this Addendum shall be of
no further force or effect upon the earlier to occur of (i) when there shall no
longer be any Registrable Securities outstanding and (ii) the date that is 3
years after the expiration of the Exercise Period (as defined in the Warrant);
provided, that the provisions of Section 5 and Section 6 shall survive any such
termination.

 

12.           Existing Shelf. Notwithstanding anything contained herein to the
contrary, in no event shall any Holder be entitled to have any Registrable
Securities included in any prospectus supplement or post-effective amendment to
the Company’s existing registration statement on Form S-3 (SEC File No.
333-197844).

 

12

 